department of the treasury internal_revenue_service washington d c ener counsel date number info release date uil 25d the honorable john mccain united_states senator north street suite phoenix az attention dear senator mocain conex-152472-09 cciita 1am responding to your letter of date on behalf of your constituent wrote about the limitation on the tax_credit for qualified solar electric property sec_25d and sec_136 of the internal_revenue_code as you requested we responded directly to letter to have enclosed a copy of the hope this information is helpful at if we can assist you further please contact me or sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure department of the treasury internal_revenue_service washington d c orrice of chief counbel date uil 25d conex-152472-09 cciita dear senator john mccain has asked us to respond to your latter to him dated date your letter asserts that under the american reinvestment and recovery tax act of arrta an individual is allowed a tax_credit equal to the percent of the cost of a qualified solar electric expenditure including the part a public_utility provides to the individual through a nontaxable energy conservation subsidy your assertion is not correct to determine the amount of the credit congress requires an individual to exclude any nontaxable energy conservation subsidy the individual receives from a pubiic utility federal_law provides a tax_credit for qualified solar electric property expenditures sec_25d of the internal_revenue_code code prior to the enactment of arrta an individual could not take a credit for the portion of a qualified_solar_electric_property_expenditure that was made from subsidized_energy_financing as you correctly note in arrta congress repealed this limitation for taxable years baginning after date congress however has not repealed the limitation on the sec_25d credit when the individual receives a nontaxable energy conservation subsidy from a public_utility under sec_136 of the code an individual who purchases or installs any energy_conservation_measure does not include in gross_income the value of any subsidy that a public_utility provides directly or indirectly for that expenditure sec_136 of the code sec_136 of the code is titled denial of double benefit and provides that- an individual may not take a tax_credit under any other provision of subtitle a of the code which includes sec_25d of the code for an expenditure for an energy_conservation_measure to the extent the expenditure is from a subsidy that sec_136 of the code excludes from the individual's gross_income anindividual must reduce the adjusted_basis in the acquired property by the amount that sec_136 of the code excludes from income conex-152472-09 to summarize congress continues te limit the tax_credit for qualified solar electric property expenditures if part of the expenditure is from a nontaxable energy conservation subsidy sec_136 of the code the statute does not contain any exceptions or grant the internal_revenue_service authority to make exceptions to this rule any changes to this rule would require legislative action by congress in financing that thus if the was a nontaxable energy conservation subsidy under sec_136 of the cade you must exclude it in determining your allowable tax_credit for qualified solar electric property we do not express an opinion on whether that is a nontaxable energy conservation subsidy provided to you hope this information is helpful if we can assist you further please contact me or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc the honorable john mccain
